 Case 8:20-cv-01306-SDM-JSS Document 8 Filed 07/20/20 Page 1 of 2 PageID 40




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

                                CASE NO. 8:20-cv-01306-SDM-JSS

NANCY EDER individually
and on behalf of all others similarly situated,                CLASS ACTION

         Plaintiff,

vs.

ASPEN HOME IMPROVEMENTS INC.,                                  JURY TRIAL DEMANDED
a Pennsylvania Corporation,

         Defendant.
___________________________________________/


               PLAINTIFF’S MOTION FOR CLERK'S ENTRY OF DEFAULT

         Plaintiff Nancy Eder hereby moves, pursuant to Fed. R. Civ. P. 55(a), for entry of Default

by the Clerk as to Defendant Aspen Home Improvements Inc., on the basis that Defendant has

failed to serve a response to Plaintiff’s Complaint within the time permitted under Fed. R. Civ. P.

12(a) and Defendant has not otherwise appeared in this action.

      1. Plaintiff filed her Complaint against Defendant on June 8, 2020. [DE 1].

      2. The Complaint was properly served upon Defendant on June 12, 2020. [DE 6].

      3. Pursuant to Fed. R. Civ. P. 12(a), Defendant was required to serve a responsive pleading

         on or before July 3, 2020.

      4. Defendant has not filed any response to the Plaintiff’s Complaint and has not entered an

         appearance in this matter.

      5. Under Fed. R. Civ. P. 55(a), “[w]hen a party against whom a judgment for affirmative

         relief is sought has failed to plead or otherwise defend and that failure is shown by

         affidavit or otherwise, the clerk must enter the party’s default.”

                                                   1
 Case 8:20-cv-01306-SDM-JSS Document 8 Filed 07/20/20 Page 2 of 2 PageID 41




   6. In light Defendant’s failure to appear, plead, or otherwise respond, Fed. R. Civ. P. 55(a)

       requires that the Clerk enter default.



WHEREFORE, Plaintiff respectfully requests that the Clerk enter default against Defendant.



DateJuly 20, 2020

                                                    Respectfully submitted,

                                                    /s/ Ignacio J. Hiraldo
                                                    Ignacio J. Hiraldo, Esq.
                                                    Florida Bar No. 0056031
                                                    IJH Law
                                                    1200 Brickell Ave Suite 1950
                                                    Miami, FL 33131
                                                    Email: ijhiraldo@ijhlaw.com
                                                    Telephone: 786.496.4469

                                                    Seth M. Lehrman, Esq.
                                                    (FBN 132896)
                                                    E-mail: seth@epllc.com
                                                    EDWARDS POTTINGER LLC
                                                    425 North Andrews Avenue, Suite 2
                                                    Fort Lauderdale, FL 33301
                                                    Telephone: 954-524-2820
                                                    Facsimile: 954-524-2822

                                                    Counsel for Plaintiff and the Class




                                                2
